Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16120561, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  Application No. 16120561 does not inherently or expressly disclose a generative adversarial network, generating synthetic, the use of noise vectors to train the neural networks, or the output of dense representations using semantics of location surroundings which is captured by the neural network in order to quantify a location representation.


Status of Claim
This action is in reply to the application filed on 25 of March 2020.
Claims 1-20 are currently pending and are rejected as described below.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/25/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 20 recites “a generative adversarial network operable for: learning the spatial-temporal distribution of a plurality of real ride- requests; generating one or more synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride- requests”.  Claims 1 and 11 recite similar limitations as Claim 20 and as disclosed, therefore recites an abstract idea.
More specifically, claims 1-20 are directed to “Mathematical Concepts”, specifically “mathematical relationships” such as spatial-temporal distribution of a plurality of real ride requests and “mathematical calculations” such as a generative adversarial network operable for: generating one or more synthetic pick-up and drop-off locations as discussed in MPEP 
Dependent claims 2-10 and 12-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1, 11, and 20 recite additional elements a “processor”, and a “memory”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶46 “The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses, including an integrated circuit (IC) or a set of ICs (e.g., a chip set). Various components, modules, or units are described in this disclosure to emphasize functional aspects of devices configured to perform the disclosed techniques, but do not necessarily require realization by different hardware units” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements a “processor”, and a “memory”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶46 disclosed above. 
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 11, and 20 do not recite any additional elements beyond the abstract idea.
Claims 2-10 and 12-19 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. This claim does not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 20 recites a generative adversarial network operable for: learning the spatial-temporal distribution of a plurality of real ride- requests; generating one or more synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride- requests” and Applicant's Specification fails to specifically exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claim 20 is rejected under 35 US.C. 101 for being directed to software per se. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of NPL “Extracting and Predicting Taxi Hotspots in Spatiotemporal Dimensions Using Conditional Generative Adversarial Neural Networks” to Yu et al. (hereinafter referred to as “Yu”) in view of NPL “Modelling Taxi Drivers’ Behaviour for the Next Destination Prediction” to Rossi et al. (hereinafter referred to as “Rossi”)

(A)	As per Claims 1, 11, and 20: 
Yu discloses the following:
 	utilizing a generative adversarial network, learning the spatial-temporal distribution of a plurality of real ride-requests; (Yu Page 3681 Col. 1 an adversarial architecture, namely the 
	utilizing the generative adversarial network and based on the learned spatial- temporal distribution of the plurality of real ride-requests, generating one or more synthetic source …ride-request geolocations; (Yu Page 3687 Cols. 1-2 the proposed LSTM-CGAN model for taxi hotspots prediction was trained based on data collected from Nov. 2nd to Nov. 12th, and was validated using data collected in Nov. 13th.  Fig. 10 presented the distribution of predicted hotspot sections and corresponding taxi pickups from 12:00 to 12:40, Nov. 13th. In the up-bound graphs of Fig. 10, four colors are used to differentiate different prediction results. More specifically, the orange and blue segments are correctly predicted non-hotspots and hotspots, respectively). 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
	…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and  have a taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating 

(B)	As per Claims 2 and 12: 
Yu discloses the following:
	wherein the one or more synthetic source…ride-request geolocations retain a statistical distribution of the plurality of real ride- requests; (Yu Page 3687 Col. 2 more specifically, the false negative rate ranged from 39.8% to 41.9%; the false positive rate ranged from 0.53% to 0.54%; and the section consistency rate ranged from 74.2% to 75.3%. It was found that the prediction performance was improved as the number of LSTM layers increasing from 2 to 4 for both the generator G and the discriminator D, and ran back slightly as the number of LSTM layers increasing up to 8).
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and  have a taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating 

(C)	As per Claims 3 and 13: 
Yu discloses the following:
	further comprising conditioning the generative adversarial network on temporal variables to jointly generate source…embeddings; (Yu Page 3686 Col. 1 in implementing the DBSTCAN algorithm, the minimum required object count mp was roughly set as 4, which was recommended in previous studies [13]. The neighborhood radius ε was set as 1000 m, which also presented a spatiotemporal radius of taxi-passenger searching behavior. Fig. 7 illustrated the outputs of the proposed DBSTCAN algorithm. As illustrated in Fig. 7, all the core objects located between 12:00–13:30, Nov. 2nd were marked using blue points in the time-space coordinate. And then taxi hotspots were extracted according to Definition 4. It was noted that the extracted taxi hotspots were aggregated for every 10 min in this study, as shown on the right side of Fig. 7. Taxi hotspots in the two periods were marked in blue, respectively).
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).


(D)	As per Claims 4 and 14: 
Yu discloses the following:
	further comprising utilizing a noise vector to jointly generate the source…embeddings; (Yu Page 3682 Col. 2 the conditional structure applied in the proposed LSTM-CGAN model is illustrated in Fig. 1. As Fig. 1 shows, generator G builds a mapping function from a prior noise distribution pz and the conditional information y to a data space, termed as G(z|y). At the same time, the output D(x|yx) from discriminator D scales the probability that input data x comes from true data rather than G. Both G and D are trained simultaneously).
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
	…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).


(E)	As per Claims 5 and 15: 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose the use of neural networks to generate a low-dimensional dense representation with embeddings of the ride-request, however Rossi teaches: 
	further comprising, utilizing a neural network of an encoder and a decoder associated with the generative adversarial network, mapping spatial information to a low-dimensional dense representation, with source and destination ride-request geolocations represented by respective embeddings instead of latitude and longitude prior to decoding and latitude and longitude after decoding; (Rossi Page 2984 Col. 2 we model each location with an embedding layer in order to capture all the factors that influence the human mobility, such as time, day and the semantic characterization of each place. In addition, we represent each location as a single word and we apply Word2Vec on the resulting sequences, which allows us to obtain a dense representation based on the co-occurrence of both the origin and the destination. Then, based on a recurrent module, we collect all the sequential information we can derive from the past visited 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and model each location with an embedding layer in order to capture all the factors that influence the human mobility while representing each location as a single word and applying Word2Vec on the resulting sequences, obtaining a dense representation based on the co-occurrence of both the origin and the destination of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 and have a prediction module composed by a softmax layer, followed by a linear layer, is designed to estimate the latitude and the longitude values of the next taxi destination as taught in Rossi Page 2984.

(F)	As per Claims 6 and 16: 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, capturing semantics of the pick-up and drop-off surrounding areas by processing a POI vector, however Rossi teaches: 
wherein semantics of location surroundings are captured in the source and destination ride-request geolocations by processing a point-of-interest -20-Attorney Docket No.: P2849US00PATENTvector; (Rossi Page 2981 Col. 1 we propose a Long-Short-Term-Memory network, equipped with a self-attention module, to improve the prediction performance of the coordinates of the next drop-off point for a taxi. In particular, our model grounds on the individual driver’s history, intended as the sequence of the last visited points, i.e., pick-up and/or drop-off points, instead of on the whole GPS trajectory. In order to represent such locations, we build a semantic representation based on LBSN data, coming from Foursquare). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and propose a Long-Short-Term-Memory network, equipped with a self-attention module, to improve the prediction performance of the coordinates of the next drop-off point for a taxi of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 and build a semantic representation based on LBSN data, coming from Foursquare as taught in Rossi Page 2981.

(G)	As per Claims 7 and 17: 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, location categories of the POI vector, however Rossi teaches: 
	wherein the point-of-interest vector comprises a distribution of location categories resulting in a quantifiable location representation; (Rossi Page 2983 Col. 2 every LBSN has its 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and where every LBSN has its own hierarchy of categories, which is used to characterize each location and activity of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 and where the activity provides feature combinations following the structure and the node proximity information as taught in Rossi Page 2983.

(H)	As per Claims 8 and 18: 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, normalizing the synthetic drop-off and pick-up geolocations into location coordinates, however Rossi teaches: 
	further comprising normalizing the one or more synthetic source and destination ride-request geolocations to location coordinates; (Rossi Page 2982 Col. 1 in the following, we describe a Recurrent Neural Network (RNN) architecture aimed at modeling the behavior of each taxi driver during a sequence of pick-up and drop-off points, in order to predict the coordinates of the next drop-off point). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and have a Recurrent Neural Network (RNN) architecture aimed at modeling the behavior of each taxi driver during a sequence of pick-up and drop-off points of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 and predict the coordinates of the next drop-off point as taught in Rossi Page 2982.

NOTE: Examiner notes that claim 18 contains both claims 8 and 9 and is therefore taught by claims 8 and 9.
  
(I)	As per Claims 9 and 18: 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, assigning POI to the coordinates during the training/learning process, however Rossi teaches: 
	further comprising assigning points-of-interest to the location coordinates during the learning step; (Rossi Page 2984 Col. 2 first, we define a set of location clusters C with m=|C| , 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and calculate with a clustering algorithm, i.e., K-means, on the destinations of all the training trajectories of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 and model each location with an embedding layer in order to capture all the factors that influence the human mobility, such as time, day and the semantic characterization of each place. In addition, we represent each location as a single word and we apply Word2Vec on the resulting sequences, which allows us to obtain a dense representation based on the co-occurrence of both the origin and the destinationas taught in Rossi Page 2984.
(J)	As per Claims 10 and 19: 
Yu discloses the following:
	wherein the generative adversarial network comprises a generator that produces synthetic samples from a noise source to mimic real world data and a discriminator that differentiates synthetic ride request data from real world ride request data; (Yu Page 3682 Col. 2 With the conditional information, the generator G is able to specify the most probable outputs within the underlying distribution. The conditional structure applied in the proposed LSTM-CGAN model is illustrated in Fig. 1. As Fig. 1 shows, generator G builds a mapping function from a prior noise distribution pz and the conditional information y to a data space, termed as G(z|y). At the same time, the output D(x|yx) from discriminator D scales the probability that input data x comes from true data rather than G. Both G and D are trained simultaneously.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        7/13/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623